Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 22 December 2021 are sufficient so that the rejection of record under 35 U.S.C. § 112(a) and (b) has been overcome.  Accordingly, the aforementioned rejection has been withdrawn. However, a further amendment to the specification is needed to obviate an objectionable matter.
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Holby M. Abern on 22 December 2021. An agreement was made to the specification with the following amendment set forth herein.
Amendment to the Specification
The amended drawings include the use of broken lines to designate portions of the snow groomer for which protection is not sought. When such broken lines are used in the drawings, a description in the specification is needed to clearly understand what is illustrated and its effect on the scope of the claim.
Accordingly, the following statement has been inserted into the specification preceding the claim:
-- The broken lines in the drawings illustrate portions of the snow groomer that form no part of the claimed design. --
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/Primary Examiner, Art Unit 2914